Pee Cubiam.
The jury rendered a verdict against the defendant and in favor of the plaintiff Daniel Kohl for $435, and in favor of the latter’s wife, Prances Kohl, for $50.
Thereupon Daniel Kohl and Prances Kohl obtained this rule to show cause why such verdicts should not be set aside, upon the ground that the damages awarded them were inadequate.
*416It appears that Kohl and his wife at the time of the accident were riding with George C. Simon, by his invitation, in an automobile, and were injured in a collision between that automobile and the defendant’s truck.
The only question argued is as to the amount of the damages. We think that it cannot be said, in view of the evidence, that the verdict of $435 awarded to Daniel Kohl is inadequate. Under familiar rules the jury might with propriety have found the verdict that they did.
Por the same reason we think that it cannot be said that the verdict for $50 in favor of Prances Kohl is inadequate.
That both plaintiffs were injured more or less is undisputed ; but it is contended, and the evidence reasonably tends to show, that their injuries were not serious, and we cannot say that the jury erred in disregarding in- whole or in part the evidence of the husband as to his business losses.
The rule to show cause will be discharged, with costs.